FILED
                             NOT FOR PUBLICATION                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 11-10503

                Plaintiff - Appellee,              D.C. No. 4:11-cr-01677-DCB

  v.
                                                   MEMORANDUM *
MIGUEL ESCONTRIAS-RASCON,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Lawrence L. Piersol, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Miguel Escontrias-Rascon appeals from his guilty-plea conviction and

18-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Lawrence L. Piersol, Senior United States District
Judge for the District of South Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Escontrias-Rascon’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided Escontrias-Rascon the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    11-10503